     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.138 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   WILLIAM D. PETTERSON, on behalf of                    Case No.: 21-cv-00237-H-BGS
     himself and all others similarly situated,
14                                        Plaintiff,       ORDER DENYING DEFENDANT’S
15   v.                                                    MOTION TO DISMISS OR, IN THE
                                                           ALTERNATIVE, TO STRIKE
16   CIRCLE K STORES INC., an Arizona
     Corporation, and DOES 1-10,
17                                                         [Doc. No. 5.]
                                        Defendant.
18
19
            On December 4, 2020, Plaintiff William D. Petterson (“Plaintiff”) filed a class action
20
     complaint against Defendant Circle K Stores, Inc. (“Defendant”) in the California Superior
21
     Court for the County of San Diego. (Doc. No. 1-2.) On March 2, 2021, Defendant filed a
22
     motion to dismiss this case or, in the alternative, to strike Plaintiff’s class allegations. (Doc.
23
     No. 5.) Plaintiff filed a response in opposition to Defendant’s motion on April 12, 2021.
24
     (Doc. No. 13.) On April 26, 2021, Defendant filed a reply. (Doc. No. 14.) On April 30,
25
     2021, the Court, pursuant to its discretion under Local Rule 7.1(d)(1), submitted
26
     Defendant’s motion on the parties’ papers. For the following reasons, the Court denies
27
     Defendant’s motion to dismiss and motion to strike.
28

                                                       1
                                                                                      21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.139 Page 2 of 9



 1                                             Background1
 2         During the last several years, Defendant, an international convenience store chain
 3   operating in San Diego, advertised that customers who purchased two packs of certain
 4   cigarettes would receive a discount, generally in the range of $1.00 to $1.50 per purchase.
 5   (Doc. No. 1-2 ¶ 1-2, 6.) Plaintiff alleges that, in reliance on these advertisements, he
 6   purchased several cartons of cigarettes from Defendant, which comprise of ten individual
 7   packs. (Id.) He assumed that the advertised two-pack discount also applied to the purchase
 8   of a carton of cigarettes, which should have yielded him around $5.00 to $7.50 in savings
 9   per carton. (See id. ¶¶ 6, 8.)
10         But Defendant did not apply this discount to carton purchases unless specifically
11   requested by the customer. (Id. ¶ 8.) Upon learning that this discount was not applied to
12   his purchases, Plaintiff brought the instant putative class action, alleging claims against
13   Defendant under the California Unfair Competition Law (the “UCL”), California Business
14   & Professions Code §§ 17200, et seq., and the California False Advertising Law (the
15   “FAL”), California Business & Professions Code §§ 17500, et seq. (Id. ¶¶ 16-26.) With
16   the present motion, Defendant moves the Court to dismiss Plaintiff’s complaint or, in the
17   alternative, to strike the complaint’s class allegations. (Doc. No. 5.)
18                                               Discussion
19   I.    Motion to Dismiss
20         A.     Legal Standards for a Rule 12(b)(6) Motion to Dismiss
21         A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint.
22   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A complaint must provide “a short
23   and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.
24   P. 8(a)(2), and “enough facts to state a claim to relief that is plausible on its face,” Bell Atl.
25   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
26   plaintiff pleads factual content that allows the court to draw the reasonable inference that
27
28   1
           The following allegations are taken from Plaintiff’s complaint unless otherwise provided.

                                                       2
                                                                                          21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.140 Page 3 of 9



 1   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 2   (2009). A court must assume the plaintiff’s factual allegations as true and construe all
 3   reasonable inferences in favor of the plaintiff. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336,
 4   337-38 (9th Cir. 1996). But the court is “not bound to accept as true a legal conclusion
 5   couched as a factual allegation.” Iqbal, 556 U.S. at 678 (citation omitted).
 6          B.      Judicial Notice
 7          In its motion to dismiss, Defendant asks the Court to take judicial notice of the
 8   following two examples of the advertisements Plaintiff discusses in his complaint:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   (Doc. No. 5 at 12-13 & n.2.) Plaintiff does not oppose this request. (Doc. No. 13 at 5 n.1.)
25   As a result, the Court grants Defendant’s request for judicial notice.2
26
27   2
            In its motion to dismiss, Defendant also included a screenshot depicting its online order and pickup
28   website. (Doc. No. 5 at 14 & n.3.) The Court need not rule on whether the screenshot may be properly
     considered on a motion to dismiss because the Court does not rely on the screenshot in this Order.

                                                         3
                                                                                              21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.141 Page 4 of 9



 1         C.     Analysis
 2         Defendant argues that the Court should dismiss Plaintiff’s complaint for failing to
 3   satisfy Rule 9(b)’s heightened pleading requirements and for failing to state a plausible
 4   claim for relief. (Doc. No. 5 at 9-16.) Plaintiff’s complaint alleges two claims against
 5   Defendant, one under the UCL and one under the FAL. The UCL prohibits “unfair
 6   competition,” or “any unlawful, unfair or fraudulent business act or practice and unfair,
 7   deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200. “Because
 8   the statute is written in the disjunctive, it is violated where a defendant’s acts or practice is
 9   (1) unlawful, (2) unfair, (3) fraudulent, or (4) in violation of [the FAL].” Lozano v. AT&T
10   Wireless Services, Inc., 504 F.3d 718, 731 (9th Cir. 2007). The “FAL prohibits any ‘unfair,
11   deceptive, untrue or misleading advertising.’” Moore v. Mars Petcare US, Inc., 966 F.3d
12   1007, 1016 (9th Cir. 2020) (quoting Williams v. Gerber Products Co., 552 F.3d 934, 938
13   (9th Cir. 2008)).
14                1.     Rule 9(b)
15         The Court will first assess whether Plaintiff’s complaint satisfies Rule 9(b). Rule
16   9(b)’s heightened pleading requirements apply to Plaintiff’s UCL and FAL claims because
17   both are based on the same purportedly fraudulent conduct: Defendant’s allegedly
18   deceptive advertising. See Moore, 966 F.3d at 1019 (applying Rule 9(b)’s particularity
19   requirements to UCL and FAL claims based on allegations of false and misleading
20   advertising); Peviani v. Nat. Balance, Inc., 774 F. Supp. 2d 1066, 1071 (S.D. Cal. 2011)
21   (same); Sihler v. Fulfillment Lab, Inc., 3:20-CV-01528-H-MSB, 2021 WL 1293839, at *4
22   (S.D. Cal. Apr. 7, 2021) (same).
23         Rule 9(b) requires that a plaintiff “must state with particularity the circumstances
24   constituting fraud.” Fed. R. Civ. P. 9(b). “In other words, ‘a pleading must identify the
25   who, what, when, where, and how of the misconduct charged, as well as what is false or
26   misleading about the purportedly fraudulent statement, and why it is false.’” Moore, 966
27   F.3d at 1019 (quoting Davidson v. Kimberly–Clark Corp., 889 F.3d 956, 964 (9th Cir.
28   2018)). “Knowledge, however, may be pled generally.” U.S. v. United Healthcare Ins.

                                                     4
                                                                                     21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.142 Page 5 of 9



 1   Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (citation omitted). At bottom, Rule 9(b) serves
 2   to ensure that the allegations are “specific enough to give defendants notice of the particular
 3   misconduct which is alleged to constitute the fraud charged so that they can defend against
 4   the charge and not just deny that they have done anything wrong.” Id.
 5         Here, Plaintiff alleges his claims with sufficient particularity. Plaintiff alleges that
 6   Defendant, over the last four years, promoted cigarette sales with various advertisements.
 7   (Doc No. 1-2 ¶ 6.) Plaintiff also describes the relevant contents of these advertisements.
 8   (Id.) As he explains, the advertisements stated “that if a customer purchases two (2) packs
 9   of cigarettes, a discount will be applied, typically ranging from $1.00 to $1.50.” (Id.)
10   Plaintiff then alleges that, based on these advertisements, he purchased several cartons of
11   cigarettes throughout the last four years.         (Id.)   As Plaintiff explains, Defendant’s
12   advertisements misled him because Defendant generally did not apply the discount to
13   purchases of cartons. (See id. ¶ 7.) These allegations give Defendant sufficient notice of
14   the misconduct alleged and allows Defendant to adequately defend itself against Plaintiff’s
15   claims. United Healthcare, 848 F.3d at 1180 (“Because [Rule 9(b)] does not require
16   absolute particularity or a recital of the evidence, a complaint need not allege a precise time
17   frame, describe in detail a single specific transaction or identify the precise method used to
18   carry out the fraud.” (internal quotation marks and citation omitted)). Based on Plaintiff’s
19   allegations, Defendant located examples of the allegedly false or misleading
20   advertisements and requested the Court take judicial notice of them in conjunction with its
21   responsive motion. Compare (Doc. No. 5 at 12-13), with United Healthcare, 848 F.3d at
22   1180 (“[P]erhaps the most basic consideration for a federal court in making a judgment as
23   to the sufficiency of a pleading for purposes of Rule 9(b) . . . is the determination of how
24   much detail is necessary to give adequate notice to an adverse party and enable that party
25   to prepare a responsive pleading.” (omission in original) (citation omitted)). The Court
26   therefore declines to dismiss Plaintiff’s complaint pursuant to Rule 9(b).
27   //
28   //

                                                    5
                                                                                    21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.143 Page 6 of 9



 1                  2.      Rule 12(b)(6)
 2          The Court then turns to whether Plaintiff’s complaint should be dismissed under
 3   Rule 12(b)(6) for failing to state a plausible claim. The Court will first assess whether
 4   Plaintiff adequately stated an FAL claim because if Plaintiff states a claim under the FAL,
 5   he also states a claim under the UCL. Kasky v. Nike, Inc., 45 P.3d 243, 250-51 (Cal. 2002),
 6   as modified (May 22, 2002). The FAL prohibits false advertising and advertising that is
 7   “actually misleading or which has a capacity, likelihood or tendency to deceive or confuse
 8   the public.” Id. at 250 (quoting Leoni v. State Bar, 704 P.2d 183, 194 (Cal. 1985)). The
 9   reasonable consumer test governs whether a defendant’s conduct is deceptive or
10   misleading. Moore, 966 F.3d at 1017 (quoting Williams, 552 F.3d at 938). It asks whether
11   the defendant’s conduct is “likely to deceive an ordinary consumer.” Silher, 2021 WL
12   1293839, at *4 (quoting Peviani, 774 F. Supp. 2d at 1070). Generally, the reasonable
13   consumer inquiry is a question of fact that may not be resolved on a motion to dismiss.
14   Moore, 966 F.3d at 1017.
15          Nevertheless, Defendant contends that Plaintiff fails to state a claim under the FAL
16   because it is implausible that reasonable consumers would have been deceived by its
17   advertisements. (Doc. No. 5 at 12-15.)3 Specifically, Defendant first argues that no
18   reasonable consumer would believe that the two-pack discount would apply to cartons
19   based on the advertisement itself. (Id. at 12-14.) Second, Defendant claims that the
20   reasonable consumer would understand that its two-pack discount would not apply to
21
22
     3
              In its motion, Defendant asserts that Plaintiff “cannot establish reasonable reliance.” (Doc. No 5
23   at 13-14.) Defendant does so in the context of its argument that no reasonable consumer would be
24   deceived by its advertisements. (See id.) But Plaintiff alleges that he purchased cartons of cigarettes from
     Plaintiff “based upon” the advertisements. (Doc. No. 1-2 ¶ 6.) This is sufficient at this point in the
25   litigation. See Moore, 966 F.3d at 1020 (holding plaintiff must only allege that alleged fraudulent
     misrepresentation was the “immediate cause” of his or her injurious conduct). Further, reliance may be
26   inferred if the plaintiff establishes that it is plausible that “reasonable man would attach importance to
     [the] existence or nonexistence [of the misrepresentation] in determining his choice of action in the
27   transaction in question.” Id. (alterations in original) (quoting Friedman v. AARP, Inc., 855 F.3d 1047 (9th
28   Cir. 2017)). Here, the alleged misrepresentations go to the price of Defendant’s product, to which
     reasonable buyers would plausibly attach importance.

                                                          6
                                                                                              21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.144 Page 7 of 9



 1   cartons because bulk offerings generally are already discounted. (Id. at 13.) Third,
 2   Defendant maintains that the reasonable consumer would not be deceived by Defendant’s
 3   advertisements because they would have looked at the receipt, noticed the discount was
 4   not applied, and either requested the discount or a new transaction. (Id. at 14-15.)
 5         These arguments are better suited for a motion for summary judgment when the
 6   record is more fully developed. The Court notes that FAL claims may be dismissed in rare
 7   cases where “the advertisement itself [makes] it impossible for the plaintiff to prove that a
 8   reasonable consumer was likely to be deceived.” Macaspac v. Henkel Corp., 3:17-CV-
 9   01755-H-BLM, 2018 WL 2539595, at *4 (S.D. Cal. June 4, 2018) (alteration in original)
10   (quoting Williams, 552 F.3d at 939). The cases cited by Defendant illustrate this principle.
11   See, e.g., Dumas v. Diageo PLC, 15CV1681 BTM(BLM), 2016 WL 1367511, at *5-6 (S.D.
12   Cal. Apr. 6, 2016) (dismissing claim because no reasonable consumer would think Red
13   Stripe Beer was brewed in Jamaica when the packaging clearly stated that the beer was
14   “Brewed & Bottled by Red Stripe Beer Company Latrobe, PA”). But in this case,
15   Defendant’s advertisements do not expressly exclude discounts on purchases of cartons.
16   (Doc. No. 5 at 12-13.) In fact, one of the advertisements that Defendant submitted does
17   not even say that it applies to packs. (Id.) It simply states that the consumer will get a
18   discount if he or she “buy[s] two.” (Id.) Thus, this is not one of the “rare situation[s]”
19   when the advertisement itself is dispositive. See Williams, 552 F.3d at 939.
20         Defendant’s argument that reasonable consumers would know that bulk offerings
21   generally involve built-in discounts is also not dispositive on a motion to dismiss. At this
22   point in the litigation, the Court must construe all reasonable inferences in favor of
23   Plaintiff. Cahill, 80 F.3d at 337-38. Reasonable consumers could plausibly think that the
24   advertised discount would be stacked upon the bulk discount. Moreover, Defendant’s
25   argument that a consumer’s receipt would reveal no discount was applied is likewise
26   unavailing. It is plausible that a consumer would “nonetheless buy[] at the inflated price,
27   despite his or her better judgment,” even after viewing the receipt, because he or she is
28   “now invested in the decision to buy and swept up in the momentum of the events.” Veera

                                                   7
                                                                                  21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.145 Page 8 of 9



 1   v. Banana Republic, LLC, 211 Cal. Rptr. 3d 769, 780 (Ct. App. 2016). For these reasons,
 2   Defendant fails to sustain its burden to demonstrate that Plaintiff’s FAL claim was
 3   insufficiently pled. See Glanville v. McDonnell Douglas Corp., 845 F.2d 1029 (9th Cir.
 4   1988) (“The burden of demonstrating that no claim has been stated is upon the movant.”).
 5   Consequently, Defendant also fails to show why Plaintiff’s UCL claim should be
 6   dismissed. See Kasky, 45 P.3d at 250 (“[A]ny violation of the [FAL] . . . necessarily
 7   violates the UCL.” (omission in original) (internal quotation marks and citation omitted)).
 8   The Court therefore denies Defendant’s motion to dismiss in its entirety.
 9   II.   Motion to Strike
10         In the alternative, Defendant moves to strike Plaintiff’s class allegations from the
11   complaint. (Doc. No. 5 at 16-20.) As Defendant reasons, “Plaintiff’s proposed class is
12   incapable of being ascertained, is overbroad and unmanageable, and necessarily involves
13   numerous factual determinations that defeat both commonality and typicality.” (Doc. No.
14   5 at 16.) Plaintiff conversely argues that it sufficiently pled its class allegations and that
15   Defendant’s motion is premature. (Doc. No. 13 at 14-18.)
16         Rule 12(f) allows courts to strike from a pleading “any insufficient defense or any
17   redundant, immaterial, or impertinent and scandalous matter.” While “[c]lass allegations
18   may be stricken at the pleading stage,” Lyons v. Coxcom, Inc., 718 F. Supp. 2d 1232, 1235
19   (S.D. Cal. 2009), “the class determination generally involves considerations that are
20   enmeshed in the factual and legal issues comprising the plaintiff's cause of action,” Gen.
21   Tel. Co. of S.W. v. Falcon, 457 U.S. 147, 160 (1982) (citations and internal quotation
22   marks omitted). As such, courts disfavor pre-discovery motions to strike as premature.
23   Sihler, 2020 WL 7226436, at *9 (citing cases). Moreover, “[c]ourts that have permitted
24   such motions ‘have held that a motion to strike class claims based only on the pleadings is
25   proper only if the court is convinced that any questions of law are clear and not in dispute,
26   and that under no set of circumstances could the claim or defense succeed.’” Id. (quoting
27   Mason v. Ashbritt, Inc., No. 18-CV-07181-DMR, 2020 WL 789570, at *8 (N.D. Cal. Feb.
28   17, 2020)).

                                                   8
                                                                                   21-cv-00237-H-BGS
     Case 3:21-cv-00237-H-BGS Document 16 Filed 05/04/21 PageID.146 Page 9 of 9



 1         Here, the Court denies Defendant’s motion to strike. The motion is primarily
 2   predicated on factual arguments that seek to undermine the probability that Plaintiff will
 3   eventually be able to meet class certification requirements. (See Doc. No. 5 at 16-20.)
 4   Moreover, Defendant predominantly “relies on cases addressing whether a class should be
 5   certified, not whether class action allegations in a complaint should be stricken.” Clark v.
 6   State Farm Mut. Auto. Ins. Co., 231 F.R.D. 405, 407 (C.D. Cal. 2005).
 7         Defendant also argues that some of Plaintiff’s class allegations should be stricken as
 8   conclusory. (See, e.g., Doc. No. 5 at 17-18.) This argument is not persuasive because,
 9   “[u]nless and until a court has determined that a class cannot be certified, even conclusory
10   class allegations will survive a motion to strike.” Smyth v. China Agritech, Inc., CV-13-
11   03008-RGK-PJWX, 2013 WL 12136605, at *3 (C.D. Cal. Sept. 26, 2013) (citation
12   omitted). In summary, Defendant’s arguments are better raised in an opposition to class
13   certification, rather than in a motion to strike at the pleading stage. As a result, the Court
14   denies Defendant’s motion to strike.
15                                           Conclusion
16         For the foregoing reasons, the Court denies Defendant’s motion to dismiss and
17   alternative motion to strike. The Court orders Defendant to file an answer to the complaint
18   within 30 days from the date this Order is filed.
19         IT IS SO ORDERED.
20   DATED: May 4, 2021
21
                                                    MARILYN L. HUFF, District Judge
22                                                  UNITED STATES DISTRICT COURT
23
24
25
26
27
28

                                                   9
                                                                                   21-cv-00237-H-BGS
